Title: Joseph C. Cabell to James Madison, 24 March 1829
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Wmsburg.
                                
                                 24 March. 1829.
                            
                        
                        
                        I received by yesterday’s mail your favor of 19 inst. and lose no time in acknowledging the relief it has
                            afforded to my mind. To save you trouble I will recall the request that you will furnish me with copies of my letters
                            requesting you to write me on the subject of the Tariff, and desiring permission to publish your letters. Before your
                            letter of 19th inst. reached me, I had very much inclined to the opinion that the better course would be to leave the
                            subject where it now stands, and your remarks have confirmed me in that opinion. The people already know that the letters
                            were held up till the election was over—and to tell them what they already know, would be useless, and look as tho’ an
                            apology were necessary for the exercise of the freedom of speech. As to stopping the course of calumny—that is
                            impossible. Nothing could shew more clearly the effect of the letters than the attacks made on them. They will go on to
                            operate a change till the nation gets right. And the displeasure of his excellency is visited on myself because he knew I
                            was doing the very thing which he most dreaded, the publication & circulation of the letters & appendix
                            embodied in the pamphlet. Hence his 9th number—his affected triumph—his laboured efforts—to bring the vote of the
                            Assembly to bear upon the public mind. Would that the public knew as I know that one fourth of the Senate gave way after
                            having determined to vote for laying the Resolutions on the table! But upon this point I must be silent. Never—never, did
                            I witness, such shrinking—such giving way, under the influence of party machinery. Those members dreaded their districts
                            or demagogues in them. As it is, I am persuaded of the correctness of your views, in favor of a silent appeal to the
                            reason of the people. Let the tirades of his Excellency pass on to the rapid oblivion that awaits them. He was about to
                            publish them in pamphlet form, and no doubt will send them over the nation. But very few will read them. I was informed
                            that he had an entire book on the Tariff, ready for the press. Each succeeding year he regales the public with his old
                            essays in a new dress—and after all they are nothing but amplifications and variations of the fallacies of Col: Taylor.
                            He was no doubt stung to the quick by the appearance of the letters of Mr. Jefferson in the appendix to the pamphlet: and
                            by the discovery that they were suggested to me by a member of Congress whom he & others have so long been
                            puffing as much from hatred to others as from love to him. The wound will be encreased when he discovers that his new Love General J. has slipt thro’ his fingers. This I make no doubt he will discover before
                            long. The more I reflect the more I am inclined to think that the Tariff policy will be sustained under the present
                            administration. The hint furnished me from head quarters about the letters of Mr. Jefferson, is
                            a feather that shews me how the wind will blow. That enigmatical sentence in the message will be found to contain much
                            meaning. The exception will be made to go beyond Revenue Duties. And what may not be done by
                            Revenue Duties alone, if laid with an equal view to all the three great departments of
                            industry. In the interim, it evades commitment, like an Oracle of Delphos.
                        What I have said above will be an explanation of my own silence—after what was said in my late letters to
                            you. It would be most grateful, however, to myself & no doubt to the public, to see any further indication of your
                            opinions from yourself. But as I value your repose, and think the object originally contemplated is essentially
                            accomplished, I should not feel disposed to urge you to reply to the strictures on your letters. There would be no end to
                            the controversy. Yet I wish you would note the principal fallacies into the replies, and have the kindness to intimate them
                            in some shape or other to your friends at the July meeting of the Visitors, or on some other future occasion. As I shall
                            now have more leisure, I propose to resume & continue my investigations upon this branch of political economy—and
                            possibly I may live to see the day when I may think I could say something worthy of the eye of the public. That day
                            certainly has not yet arrived. The complexion of the late message, convinces me that the war of opinion will be long and
                            arduous. Consequently I am gathering materials to aid in carrying it on from every possible quarter. I wish to devote my
                            attention for some years to come, in a considerable degree, to the political history of our Country—and shall probably
                            ask information of you to guide my researches. But my plans are very unsettled, and may be much influenced by my success
                            or failure in arranging my affairs.
                        I am duly sensible of the kind & obliging terms in which you are pleased to speak of my remarks on
                            the Convention Bill: & the more so, as I felt much uneasiness least the altered course which I took after my
                            answer to your letter of 5 Jan. might have given to my conduct the aspect of a want of steadiness and candour. I read your
                            letter with much attention but made no other use of it.
                        I believe Genl. Cocke is still in Norfolk—where from last accounts he was recovering his health.
                        I am unable to point out any source from which Mr. Quincy could procure the documents he desires. The acts
                            creating the Albemarle Academy, the Central College, & the University, & the several Amendatory Laws, may
                            be obtained from the body of our Laws. The Reports of the Rector and Visitors in a continued Series, I presume, are in the
                            office of the Literary Board or of the Clerk of the House of Delegates—most probably the latter. When I go to Richmond, I
                            will make the enquiry, unless you should sooner have procured the information. Mr. Trist & Mr. Jefferson Randolph
                            ought to have a full series of the Reports. My own collection was broken by loans to members of Assembly or others, who
                            failed to return some of the copies. I have sometimes thought of making up a compilation on this subject, after the manner
                            of the History of the New York Canal—but have never reached the execution of the plan. I think Mr. Jefferson’s original
                            Bill for the Central College contained a provision respecting a Theological Professorship and that it was stricken out in
                            the House of Delegates. But of this I am not confident. I will search the records in May.
                        Should it be in my power I will get further information respecting Mr. Pollard’s statement in the Enquirer.
                        I am recovering my health, but am still unwell. I shall remain in this place till the 10 or 15th April
                            & then go to Corrottoman: and probably I shall return to Warminster in the latter part of May. very resy.
                            & truly yours
                        
                            
                                Jos: C: Cabell
                            
                        
                    P. S. I will try to get another copy of the letters of Hampden. In the interim keep those you now hold. I have sent for the
                            works of Sismondi, Chaptal & Count Soden, but fear I shall not get them.